DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banham (US 11211849 B2).
	Regarding claim 15, Banham discloses an electric machine (Abstract) comprising: a stator core (Figs. 3 and 5, combination of 46); a cylindrical housing (Figs. 2 and 3, 28) circumscribing the core; and a corrugated spring (one of corrugated rings 32a-32e) received on the core and having an outer surface disposed against the housing, wherein a diameter of the outer surface is larger than a diameter of an inner surface of the housing to form an interference fit between the housing and the corrugated spring (col. 4, lines 42-44; col. 7, lines 4-22).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16-17, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 20120306311) in view of ITO et al. (JP 6157379 B2, machine translation in English).
	Regarding claim 16, Endo discloses an electric machine (Abstract; para. 0001) comprising: a stator core (Figs. 3 and 4, the combination of 141 and 176 reads on a stator core); a cylindrical housing (Fig. 5, cylindrical wall 195) circumscribing the core; and a plurality of discrete and unattached arcuate segments (Figs. 3-5, curved members 151) circumferentially arranged around the stator core in a spaced relationship such that gaps are defined between adjacent ones of the arcuate segments (Fig. 3), the arcuate segments collectively forming an annular sleeve having a discontinuous inner diameter received around the core and a discontinuous outer diameter disposed against an inner diameter of the housing (Fig. 5; para. 0051), wherein the outer diameter of the sleeve is larger than the inner diameter of the housing to form an interference fit between the housing and the sleeve (para. 0052: “Curved member 151 has a curved shape so as to protrude toward outer surface 142, and when arranged between stator core segment 141 and wall 195, it is deformed so as to be reduced in size in radial direction DR2. Curved member 151 is sandwiched by stator core segment 141 and wall 195 in a flexed state”; see also para. 0053, 0059-0060, and Fig. 8).  
	Endo does not mention: wherein each of the segments defines a plurality of teeth that are received in a plurality of teeth defined in the stator core. 
	 ITO discloses an electric machine (Fig. 1) comprising: a stator core (25 in Fig. 2); a cylindrical housing (7) circumscribing the core; and an annular sleeve (26 in Figs. 2 and 5) received around the core and an outer diameter disposed against an inner diameter of the housing (Figs. 1 and 2), wherein the annular sleeve defines a plurality of teeth that are received in a plurality of teeth defined in the stator core (Figs. 5, 7, 12 and 14).  
	Therefore, when Endo’s teaching of the arcuate segments is intendedly applied to an electric machine having a stator core with a plurality of teeth defined on the outer surface of stator core, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endo to arrive the claimed invention, by providing each of the arcuate segments with a plurality of teeth that are received in a plurality of teeth defined in the stator core, as taught by ITO. Doing so would provide a robust coupling between the housing and the stator core with improved torque performance and reduced vibration noise (ITO, page 4, 4th paragraph).
	Regarding claim 17, Endo discloses: wherein the sleeve has a lower elastic modulus than the housing (para. 0053).  
	Regarding claim 20, Endo discloses: a rotor supported for rotation within the stator core (Fig. 2).
	Regarding claim 21, the combination of Endo and  ITO renders the claimed invention obvious (see discussion for claim 16 above).
	Regarding claim 22, the combination of Endo and  ITO renders the claimed invention obvious (see discussion for claim 17 above).
	Regarding claim 24, the combination of Endo and  ITO renders the claimed invention obvious (see discussion for claim 20 above).
6.	Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. in view of ITO et al. as applied to claim 16 or 21 above, and further in view of Banham (US 11211849 B2).
Regarding claims 18 and 23, the combination of Endo and ITO does not mention explicitly: wherein the stator core, the sleeve, and the cylindrical housing are all formed of different materials.  
Banham discloses: wherein the stator core (iron-based alloy), the sleeve (steel or nickel alloys), and the cylindrical housing (aluminum) are all formed of different materials (col. 6, lines 43-48, 53-55; col. 7, lines 56-64).  
Since Endo teaches the general conditions of the material forming the stator core, the sleeve and the housing (para. 0041, 0047, 0053), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endo by incorporating Banham’s teaching of the material for forming the stator core, the sleeve, and the cylindrical housing to arrive the claimed invention. The skilled in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
7.	Applicant's arguments with respect to claims 16-18 and 20-24 received 11/07/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 4-6 as set forth above in this Office action.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837